833 F.2d 1006Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Steve WOOL, Plaintiff-Appellant,v.William HINKEL;  Barbara Zentz;  Joseph P. Murphy;  Janet A.Brown;  Stanley Friedler, Defendants-Appellees.
No. 87-1165.
United States Court of Appeals, Fourth Circuit.
Nov. 25, 1987.

Before DONALD RUSSELL, CHAPMAN, and WILKINS, Circuit Judges.
Steve Wool, appellant pro se.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order dismissing the complaint for lack of subject matter jurisdiction is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Wool v. Hinkel, C/A No. 87-1896-H (D.Md. Aug. 4, 1987).


2
AFFIRMED.